Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 04/15/2021.
In accordance with Applicant’s amendment, claims 1 and 20 are amended.  Claims 1-10 and 20 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
Applicant's arguments with respect to the §101 rejection of claims 1-10 and 20 (Remarks at pgs. 6-9) have been considered, but are not persuasive.
Referring to Prong 1 of Step 2A of the eligibility inquiry, Applicant argues that the “the Office Action erred in finding that the claims of the present application are directed towards an abstract idea under Prong 1” (Remarks at pg. 8), in particular by suggesting that “the claimed subject matter clearly does not fall within the scope of the subject matter identified in the 1029 Guidelines identified as being related to organizing human activities,” and “does not fall under the mental process category” because receiving sensor data, interpreting sensor data, and generating a data structure cannot be practically performed in the human mind (Remarks at pg. 9).
In response to Applicant’s suggestion that “the claimed subject matter clearly does not fall within the scope of the subject matter identified in the 1029 Guidelines identified as being related to organizing human activities,” the Examiner first notes that the operating environment described in at least paragraphs [0013] – [0014] of the Specification expressly acknowledge that the invention, and the claimed venue/subvenue/supervenue recited throughout the claims, pertains to a activities with a commercial environment, in particular user visits within such locations.

    PNG
    media_image1.png
    745
    692
    media_image1.png
    Greyscale

Furthermore, the received data plainly encompasses interaction data indicative of a user’s visits to or movement within commercial venues.  For example, paragraph [0004] of the Specification describes that “the visit detection system/model of a mobile device may predict that a user is visiting a supervenue based on a set of venue visit probabilities. The visit probability for the supervenue may be redistributed among the subvenues of the supervenue to create a subvenue visit probability distribution. Based on the probability redistribution, the visit detection system/model may predict speculatively that the user is visiting (or has checked into) a particular subvenue,” and the sensor data may furthermore be tied to a “purchase event” as noted in paragraph [0032] of the Specification.
Furthermore, the recited in exemplary claim 1 for “generating a set of candidate venues … wherein the set of candidate venues are associated with respective visit probabilities; identifying a supervenue in the set of candidate venues, wherein the supervenue comprises one or more subvenues; generating a data structure relating the supervenue and the one or more subvenues, distributing a visit probability of the supervenue among the one or more subvenues to create a set of subvenue visit probabilities, wherein the data structure reflects the set of subvenue visit probabilities; and selecting a subvenue from the one or more subvenues based on the set of subvenue visit probabilities” are reasonably understood as activities for evaluating user (e.g., consumer) interactions within commercial venues/subvenues/supervenues.
Next, with respect to Applicant’s argument that the claimed invention “does not fall under the mental process category” because receiving sensor data, interpreting sensor data, and generating a data structure cannot be practically performed in the human mind, the Examiner first notes that step for receiving sensor data has been evaluated as an additional element (i.e., not part of the mental process), thus rendering Applicant’s argument related thereto as moot because the §101 rejection does not allege or even imply that a sensor or its function is performed as a mental process.  Accordingly, under Step 2A Prong Two, the step for receiving sensor data for a mobile device has been evaluated and determined to be insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application.  MPEP 2106.05(g).  When further evaluated under Step 2B, receiving sensor data for a mobile device encompasses insignificant extra-solution data gathering activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Therefore, although the sensor and the steps for “receiving sensor data for a mobile device” are not practically performed in the human mind, this element/activity has been evaluated and fully addressed as an additional element as required under the 2019 PEG.
In response to Applicant’s suggestion that the claim steps recited after the “receiving” step cannot be practically performed in the human mind, the Examiner respectfully disagrees because the steps for generating a set of candidate venues … wherein the set of candidate venues are associated with respective visit probabilities; identifying a supervenue in the set of candidate venues, wherein the supervenue comprises one or more subvenues; generating a data structure relating the supervenue and the one or more subvenues, distributing a visit probability of the supervenue among the one or more subvenues to create a set of subvenue visit probabilities, wherein the data structure reflects the set of subvenue visit probabilities; and selecting a subvenue from the one or more subvenues based on the set of subvenue visit probabilities, as recited in exemplary claim 1, are activities that can be performed in the human mind (via observation, evaluation, judgment or opinion), even if aided with pen and paper, which nevertheless qualifies as a mental process (as noted at pg. 9 of the October 2019 Update).   
With respect to whether or not the  generation of the claimed data structure can be performed in the human mind, the Examiner notes that the data structure, as described in paragraph [0035] of Applicant’s Specification, encompasses, e.g.,  a venue tree diagram, which can certainly be generated by a human with the aid of pen and paper.  However, even if analyzed as an additional element, such as computer-based storage media (as per paragraph [0042] of Spec.), the data structure nevertheless would amount at most to merely using a generic computing element/software to tie the invention to a particular technological environment (computer-based operating environment), which does not amount to a practical application or significantly more.  See MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Similarly, if the data structure is interpreted as being embodied via computer-based storage media (as per paragraph [0042] of Spec. - “Computer storage media includes …data structures”), the data structure nevertheless would similarly amount at most o merely using a generic computing element/software to tie the invention to a particular technological environment (computer-based operating environment), which does not amount to a practical application or significantly more than the abstract idea itself.
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive. 

Applicant's arguments with respect to the §103 rejection (Remarks at pgs. 10-13) have been reviewed, but are primarily raised in support of the new limitations added to independent claims 1/20 and are therefore believed to be addressed via the new ground of rejection set forth under §103 in the instant office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-10) and method (claim 20) are directed to at least one of the eligible categories of subject matter (machine and process, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG the limitations reciting commercial interaction (e.g., location/visit information with commercial establishments, see at least par. 13 of Spec.) and/0r personal behavior or interactions or users (e.g., user movement/locations, see at least pars. 19-20 of Spec.), and also recites limitations falling within the “Mental Processes” abstract idea grouping be setting forth steps that can be implemented in the human mind (e.g., observation, evaluation, judgment, opinion) even if aided by pen and paper (See pg. 9 of the “October 2019 Update”).  The limitations reciting the abstract idea, as set forth in independent claim 1, are (Note: The “additional elements,” which are not part of the abstract idea, are enclosed in parentheses):  (one or more processors; and memory coupled to at least one of the one or more processors, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: receiving sensor data for a mobile device), wherein the sensor data relates to one or more locations; generating a set of candidate venues based on the sensor data, wherein the set of candidate venues are associated with respective visit probabilities; identifying a supervenue in the set of candidate venues, wherein the supervenue comprises one or more subvenues; generating a data structure relating the supervenue and the one or more subvenues (e.g., a venue tree diagram, as per paragraph [0035] of Spec.); distributing a visit probability of the supervenue among the one or more subvenues to create a set of subvenue visit probabilities, wherein the data structure reflects the set of subvenue visit probabilities; and selecting a subvenue from the one or more subvenues based on the set of subvenue visit probabilities.  Claim 20 recites similar limitations as claim 1 and is therefore found to recite the same abstract idea.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to: one or more processors; and memory coupled to at least one of the one or more processors, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: receiving sensor data for a mobile device.  The processors, memory, and computer-executable instructions  merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware or software/instructions, similarly to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  Although the data structure has been noted above as part of the abstract idea since it encompasses, e.g.,  a venue tree diagram (as per paragraph [0035] of Spec.), even if analyzed as an additional element, such as computer-based storage media (as per paragraph [0042] of Spec.), the data structure nevertheless would amount at most to merely using a generic computing element/software to tie the invention to a particular technological environment (computer-based operating environment), which does not amount to a practical application.  See MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Next, the step for receiving sensor data for a mobile device describes insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application.  MPEP 2106.05(g).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to: one or more processors; and memory coupled to at least one of the one or more processors, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: receiving sensor data for a mobile device.  The processors, memory, and computer-executable instructions  merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware or software/instructions, similarly to adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Although the data structure has been noted above as part of the abstract idea since it encompasses, e.g.,  a venue tree diagram (as per paragraph [0035] of Spec.), even if analyzed as an additional element, such as computer-based storage media (as per paragraph [0042] of Spec.), the data structure nevertheless would amount at most to merely using a generic computing element/software to tie the invention to a particular technological environment (computer-based operating environment), which does not amount to significantly more.  Moreover, Applicant’s Specification discloses that the invention can be implemented with virtually any computing device under the sun, which fails to impose meaningful limitation on the claim (Specification at par. 17 - “For instance, software (e.g., applications, operational instructions, modules, etc.) may be run on a processing device such as a computer, mobile device (e.g., smartphone/phone, tablet, laptop, personal digital assistant (PDA), etc.) and/or any other electronic devices”; See also, par. 42 -  “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data”).  Accordingly, these additional computing elements do not add significantly more to the claim.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  In addition, step directed to receiving sensor data for a mobile device describes insignificant extra-solution data gathering activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims (claims 2-10) recite the same abstract idea as independent claim 1 and set forth additional details of the abstract idea itself when evaluated under Step 2A Prong One.  Even if describing the sensor data as geolocation or Wi-Fi information (claim 2) or making a determination of proximity of a mobile device (claim 3) were deemed as invoking additional elements, the geolocation, Wi-Fi and mobile device involvement merely serve to generally link the abstract idea to a particular operating environment, similarly to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application or add significantly more the abstract idea.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).   The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Podemsky et al. (US 2015/0248436, hereinafter “Podemsky”) in view of Lovich et al. (US 2016/0360377, hereinafter “Lovich”) in view of Shim et al. (US 2013/0226857, hereinafter “Shim”).

Claims 1/20:  As per claim 1, Podemsky teaches a system comprising:
one or more processors (paragraph 34 and Figs. 1-2:  data processing system suitable for storing and/or executing program code may include at least one processor coupled directly or indirectly to memory elements, for example, through a system bus); and
memory coupled to at least one of the one or more processors, the memory comprising computer executable instructions that, when executed by the at least one processor (paragraphs 32-34:  computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system; computer-readable medium may include a semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk, and an optical disk), performs a method comprising:
receiving sensor data for a mobile device, wherein the sensor data relates to one or more locations (Abstract and paragraphs 7-8, 37, 39, 43, 49, and Fig. 3A:  device carried by a subject transmits time stamped location data to a location ambiguity resolution server; subject's device modules or sensors that may provide location indicative or positioning; collecting raw physical location indicative information from the GPS module of the subject's device; source of the Signal(s)/Beacon(s) may be any network type such as, but not limited to, those transmitted/emitted/put-out by WiFi, Bluetooth, or iBeacon networks);
generating a set of candidate venues based on the sensor data, wherein the set of candidate venues are associated with respective visit probabilities (Abstract, paragraphs 2, 5, 8, 38-39, 59, 61, 65, 70, 77, 80, 83, and Figs. 11B-D:  retrieves a listing of venues in proximity with the location indicated by location data; assessing a presence likelihood of a subject at one or more venues; When multiple venues are in proximity to a location indicated by the raw location data, two or more of the multiple venues may be assigned a venue presence likelihood value; venue-visit matching probability estimate that may also be referred to as a `venue presence likelihood value’);
identifying a supervenue in the set of candidate venues (paragraphs 9, 71, and 81:  Listing specific large venues and applying special treatment to; maintain a list of venue categories which are considered large places that are treated differently; while most real world venues are relatively small in area (e.g. a restaurant, a local shop), others can be spread on large areas (e.g. airports, stadiums, shopping malls, hospitals) [wherein shopping malls, airports, etc. are supervenues, as noted in par. 13 of Applicant’s Spec.]), wherein the supervenue comprises one or more subvenues (paragraph 76:  selecting the correct venue in ambiguous scenarios (e.g. a shopping mall with many different stores) [wherein the shopping mall is a supervenue and the “many different stores” in the shopping mall are subvenues]);
generating a data structure relating the supervenue and the one or more subvenues (paragraph 76:  describing a feature for logging past visits data, e.g., ‘place’ records [which is a data structure] Wi-Fi fingerprints, etc., which serves the purpose of, e.g., distinguishing a shopping mall from the stores within the shopping mall, which therefore serves performs the function of relating the shopping mall, i.e., supervenue, and the one or more different stores, i.e., subvenues);
selecting a subvenue from the one or more subvenues based on the set of subvenue visit probabilities (paragraphs 7-8, 39, 55-56, 83 and 85:  Venue Selection Logic for selecting a venue with an overall highest score and not violating a heuristic rule; for each venue and subject visit comparison, the matching level scores or derivations thereof, possibly factoring the weights, may be aggregated to a venue-visit matching probability estimate that may also be referred to as a `venue presence likelihood value`; the decision logic may choose one of the proximate venues listed, for example the venue(s) having the highest `venue presence likelihood value(s)`, as the matched venue for the place of visit).

Although Podemsky teaches visit probabilities, subvenues, supervenues, and a set of subvenue visit probabilities, Podemsky does not explicitly teach:
distributing a visit probability (of the supervenue) among the one or more subvenues to create a set of subvenue visit probabilities,
wherein the data structure reflects the set of (subvenue) visit probabilities.

Lovich teaches:
distributing a visit probability … among the one or more [locations] to create a set of [location] visit probabilities (paragraphs 38-39:  Location calculator 420 can then determine a probability distribution of various possible locations of mobile device 102 using location fingerprint data retrieved from location data store 416. Location calculator 420 can then estimate a location of mobile device 102 based on the probability distribution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Podemsky with Lovich because the references are analogous because Podemsky is directed to features for assessing presence likelihood of a subject at one or more venues and Lovich is directed to location determining and venue prefetching techniques, which fall within applicant’s field of endeavor of visit detection and improving venue coverage, and because applying Lovich’s feature for distributing a visit probability to Podemsky’s supervenue, as claimed, would provide the expected benefit of improving the accuracy level when determining locations, venues, supervenues, and the like (Podemsky at paragraphs 53 and 61:  e.g., accuracy estimation(s) made for optimized `best` location(s) determined for a the `visit` and/or the `place`); or to automatically reach a better decision regarding which specific venue the device carrying user has visited (Podemsky at paragraph 4).

With respect to the limitation of wherein the data structure reflects the set of subvenue visit probabilities, Podemsky teaches subvenue visit probabilities (as discussed above), but does not teach wherein the data structure reflects (the set of subvenue visit probabilities).

Shim teaches:
wherein the data structure reflects the set of subvenue visit probabilities (paragraphs 18, 33, 36, 61-65, 71, and 127:  describing data structures such as a database or a cluster for reflecting visit probabilities to “place candidates” – e.g., For each cluster, the analytics server of the inference pipeline takes all of the place candidates found from the place database and ranks them by the probability that a typical user, or this particular user, would visit; using an inference model to generate the probabilities of a user visiting a place;  For a cluster with M candidate places, the label is represented as a probability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Podemsky/Lovich with Shim because the references are analogous because Podemsky is directed to features for assessing presence likelihood of a subject at one or more venues and Lovich is directed to location determining and venue prefetching techniques, and Shim is directed to an inference pipeline system/method that incorporates validated location data into inference models, which fall within applicant’s field of endeavor of visit detection and improving venue coverage, and because modifying Podemsky/Lovich to incorporate Shim’s data structures such as a database and clustered values to reflect the set of subvenue visit probabilities, as claimed, would provide the benefit of enabling querying of the data of the subvenue probability data (via the database) or to mitigate the noise in the data by identifying a centroid within clusters of subvenues (Shim at paragraph 36), which would also serve the motivation to improve the accuracy level when determining locations, venues, supervenues, and the like (Podemsky at paragraphs 53 and 61:  e.g., accuracy estimation(s) made for optimized `best` location(s) determined for a the `visit` and/or the `place`); or to automatically reach a better decision regarding which specific venue the device carrying user has visited (Podemsky at paragraph 4).

Claim 20 is directed to a method for performing substantially limitations as those set forth in claim 1 and addressed above.  Podemsky, in view of Lovich/Shim, teaches a method for performing the limitations above (Podemsky at paragraphs 5 and 38:  methods, circuits, devices, systems and associated computer executable code for assessing a presence likelihood of a subject at one or more venues), and claim 20 is therefore rejected using the same reference(s) and for substantially the same reasons as set forth above.

Claim 2:  Podemsky further teaches wherein the sensor data comprises at least one of geolocation coordinates and Wi-Fi information (paragraphs 43, 45, 49, 51, 53-54, 57, 59, 61, 81 and Figs. 1-3:  GPS location samples collected for the visit (e.g. latitude, longitude, time, accuracy); GPS Communication Module for collecting raw time specific and/or time stamped location data; (2) Cellular Communication Module for collecting raw time specific and/or time stamped location data; (3) WiFi Communication Module for collecting and logging WiFi networks', and/or other networks', connection parameters records and/or network scans data; and/or (4) other subject's device modules or sensors that may provide location; regular/intermittent GPS position samples made by the device, cellular network positioning, WiFi based positioning, and/or location indicative information from other device modules; location coordinates for a given visit or place; subject's device positioning coordinates). 

Claim 3:  Podemsky further teaches wherein the set of candidate venues are determined to be within a specific proximity of a location of the mobile device (Abstract and paragraphs 5, 7-9, 26, 38-39, 55-56, 61, 71, 73, 80, and 85:  location ambiguity resolution server receives time stamped location data from the device carried by the subject; retrieves a listing of venues in proximity with the location indicated by location data; set of venues found to be in proximity to the location of a subject made visit). 

Claim 4:  Each of Podemsky and Lovich further teaches wherein generating the set of candidate venues comprises generating a visit probability distribution for the set of candidate venues (Podemsky at paragraphs 83, 85-86, and Figs. 11B-D:  venue-visit matching probability estimate that may also be referred to as a ` venue presence likelihood value`; Assessment of a presence likelihood of a subject at one or more venues; see also, Lovich at paragraph 38:  determine a probability distribution of various possible locations). 

Claim 5:  Podemsky further teaches wherein generating the set of candidate venues further comprises: ranking the set of candidate venues according to the visit probability distribution (paragraphs 61, 82, and Figs. 11B-D:  retrieved venues may be ranked/scored; wherein the Final Score depicted in Figs. 11B-D include a final score that ranks, in descending order of probability, candidate venues among a set of probabilities calculated for the different venues); and selecting a highest ranked candidate venue from the set of candidate venues (paragraphs 7-8, 39, 55-56, and 85:  (6) select a venue with an overall highest score and not violating a heuristic rule), wherein the highest ranked candidate venue is the supervenue (paragraphs 9, 71, and 81:  The preceding “wherein” statement imposes limited additional patentable weight since a “supervenue” may be any “large venue,” such that any of Podemsky’s candidate venues may be considered as large venues, and thus supervenues, and therefore meet the limitation imposed by the “wherein” phrase – e.g. Listing specific large venues and applying special treatment to; maintain a list of venue categories which are considered large places that are treated differently; while most real world venues are relatively small in area (e.g. a restaurant, a local shop), others can be spread on large areas (e.g. airports, stadiums, shopping malls, hospitals) [wherein shopping malls, airports, or other “large areas” may be considered supervenues, as noted in par. 13 of Applicant’s Spec.]). 

Claim 7:  Each of Podemsky and Lovich further teaches wherein identifying the supervenue comprises using at least one of a venue lookup operation or a predefined venue mapping (Podemsky at paragraphs 2, 4, and 59:  location tracking and/or mapping for technologies that may be relevant for automatic detection of venues a user has visited, while demanding no user interaction (in contrast to a user check-in process requiring user interaction). Such technologies may use signals from a computerized device carried by a user to infer more information that can be used to improve the decision process and automatically reach a better decision regarding which specific venue the device carrying user has visited; listing of venues may include multiple proximate ` venue` records, wherein a ` venue` record may include, but is not limited to: (1) Venue name; (2) Venue coordinates; see also, Lovich at paragraph 22: Upon receiving an identifier or geographic coordinates for a location, location server 128 can determine whether that location is within the boundary of a venue, and whether location server 128 has venue data 132 for that venue). 

Claim 8:  Podemsky further teaches wherein creating the set of subvenue visit probabilities comprises ranking the one or more subvenues based on the set of subvenue visit probabilities (paragraphs 61, 82, and Figs. 11B-D:  retrieved venues may be ranked/scored; wherein the Final Score depicted in Figs. 11B-D include a final score that ranks, in descending order of visit probability, candidate venues among a set of probabilities calculated for the different venues, subvenues, etc.). 

Claim 9:  Podemsky further teaches wherein the selected subvenue is highest ranked among the ranked one or more subvenues (paragraphs 7-8, 39, 55-56, and 83:  e.g., Venue Selection Logic for selecting a venue with an overall highest score and not violating a heuristic rule). 

Claim 6 is rejected under 35 U.S.C. §103 as unpatentable over Podemsky et al. (US 2015/0248436, hereinafter “Podemsky”) in view of Lovich et al. (US 2016/0360377, hereinafter “Lovich”) in view of Shim et al. (US 2013/0226857, hereinafter “Shim”), as applied to claim 4 above, and further in view of Fan et al. (US 2016/0066155, hereinafter “Fan”).

Claim 6:  Podemsky, in view of Lovich/Shim, teaches the limitations of claim 4 as set forth above.  With respect to claim 6, Podemsky teaches  wherein the set of candidate venues is generated (Abstract, paragraphs 2, 5, 8, 38-39, 59, 61, 65, 70, 77, 80, 83, and Figs. 11B-D:  retrieves a listing of venues in proximity with the location indicated by location data; assessing a presence likelihood of a subject at one or more venues; When multiple venues are in proximity to a location indicated by the raw location data, two or more of the multiple venues may be assigned a venue presence likelihood value), but does not teach using one or more gradient boosting technique. 
Fan teaches using one or more gradient boosting technique (paragraph 94:  models are used such as …gradient boosting techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Podemsky/Lovich/Shim with Fan because the references are analogous since each is directed to tracking and analyzing user movement based on location data obtained from users’ mobile devices, which is within applicant’s field of endeavor of visit detection and improving venue coverage, and because applying Fan’s gradient boosting technique to Podemsky’s candidate venue generation, as claimed, would provide the expected benefit of improving the performance of the location-tracking information and results based thereon (Fan at paragraph 94:  improves the performance of the travel mode predictions).

Claim 10 is rejected under 35 U.S.C. §103 as unpatentable over Podemsky et al. (US 2015/0248436, hereinafter “Podemsky”) in view of Lovich et al. (US 2016/0360377, hereinafter “Lovich”) in view of Shim et al. (US 2013/0226857, hereinafter “Shim”), as applied to claim 1 above, and further in view of Kapicioglu et al. (US 2013/0325855, hereinafter “Kapicioglu”).

Claim 10:  Podemsky, in view of Lovich/Shim, teaches the limitations of claim 1 as set forth above, but does not teach the limitation of claim 10.
Kapicioglu teaches wherein a speculative check-in is performed for the selected subvenue (paragraphs 5-7, 19, 22-23, and 67:  server then generates a set of possible check-in venues based on the geolocation. This set of venues is typically based on the proximity of the venues to the user's geolocation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Podemsky/Lovich/Shim with Kapicioglu because the references are analogous since each is directed to tracking and analyzing user movement based on location data obtained from users’ mobile devices, which is within applicant’s field of endeavor of visit detection and improving venue coverage, and because applying Kapicioglu’s speculative check-in for a subvenue, as claimed, would provide the expected benefit of presenting a user with a list of possible nearby check-in venues for selection (Kapicioglu, Abstract), which provides the benefit of partial automation of check-ins based on known venue and location information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inferring Venue Visits from GPS Trajectories. Gu, Qihang; Mathioudakis, Michael; Sacharidis, Dimitris; Wang, Gang. GIS: Proceedings of the ACM International Symposium on Advances in Geographic Information Systems 2017-Association for Computing Machinery. (Nov 7, 2017):  discloses the use of smartphone location data and user check-ins to calculate probabilities of user venue visits.
Alizadeh-Shabdiz et al. (US 2017/0318418):  discloses techniques for establishing and using associations between location profiled and beacon profiles.
Park et al. (US Patent No. 9,602,969):  discloses features for automatically recognizing an area or point of interest.
Youssef et al. (US 2016/0050541):  discloses fine-grained indoor location-based social network features, including inferring floorplan and/or surrounding environment information of a venue.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
06/23/2021